248 F.2d 755
101 U.S.App.D.C. 342
MID-FLORIDA RADIO CORPORATION, Mid-Florida TelevisionCorporation, Appellants,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, Telrad, Inc., Intervenor.
No. 13835.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 3, 1957.Decided Oct. 17, 1957.

Mr. Paul Dobin, Washington, D.C., with whom Messrs. Leonard H. Marks and Stanley S. Neustadt, Washington, D.C., were on the brief, for appellants.
Mr. Joel Rosenbloom, Counsel, Federal Communications Commission, of the bar of the Supreme Court of Indiana, pro hac vice, by special leave of Court, with whom Messrs. Warren E. Baker, General Counsel, Federal Communications Commission, Richard A. Solomon, Asst. General Counsel, Federal Communications Commission, and Henry Geller, Counsel, Federal Communications Commission, were on the brief, for appellee.  Mr. John J. O'Malley, Jr., Counsel, Federal Communications Commission, also entered an appearance for appellee.
Mr. Frederick H. Walton, Jr., Washington, D.C., with whom Messrs. William J. Dempsey and William C. Koplovitz, Washington, D.C., were on the brief, for intervenor.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The question here, as it was in Federal Broadcasting System, Inc., v. F.C.C., 99 U.S.App.D.C. 320, at page 323, 239 F.2d 941, at pag 944, is whether we should set aside the Commission's order made under section 309(c) of the Communications Act.1  The order leaves in effect the grant by the Commission, without a hearing, of intervenor's application to modify its construction permit for a television station on Channel 2, Daytona Beach, Florida, notwithstanding appellant had duly protested the grant and a hearing and decision on the protest were pending.


2
The appeal of Mid-Florida Television Corp. will be dismissed for lack of standing.  Mansfield Journal Co. v. F.C.C., 84 U.S.App.D.C. 341, 173 F.2d 646; KFAB Broadcasting Co. v. F.C.C., 85 U.S.App.D.C. 160, 177 F.2d 40.


3
On the appeal of Mid-Florida Radio Corp. we will affirm, being of the opinion that the action of the Commission was within its authority under, and was taken in a manner which complies with, section 309(c).


4
It is so ordered.



1
 48 Stat. 1085 (1934), as amended 47 U.S.C. 309(c) (Supp.  IV, 1957), 47 U.S.C.A. 309(c)